DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 6-17, 21-25, 27-28, 39-47 have been allowed.
	Claims 39-47 have been newly added.
	Claims 2-5, 18-20, 26 and 29-38 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 09/21/2021, amended claims filled on 09/21/2021, Terminal Disclaimer-Approved on 09/21/2021 and closet prior art of record Al-Dahle (US20170363430A1).
Al-Dahle discloses the navigation network has ANS interoperable with sensor devices to implement succession of updates to a virtual characterization of characteristics of a driving route, based upon characteristics of driving route for succession of manual navigations of vehicle along driving route, and associate a confidence indicator with virtual characterization of characteristics of driving route based on succession of updates to virtual characterization. The ANS enables autonomous navigation of vehicle along the driving route if confidence indicator meets a threshold confidence indication.

In regards to claim 14, Al-Dahle either individually or in combination with other prior art fails to teach or render obvious receiving a plurality of observations for a geographical area; generating, based on the plurality of observations for the geographical area, a relative atlas graph for the geographical area such that an autonomous vehicle is operated autonomously in the geographical area using the relative atlas graph, wherein generating the relative atlas graph comprises: generating a plurality of element nodes for a plurality of elements detected from the plurality of observations, each generated element node having an associated element from the plurality of elements, generating a plurality of relations, each generated relation connecting two or more element nodes from the plurality of element nodes and defining a logical relationship between the associated elements for the two or more nodes, wherein at least a subset of the plurality of relations connects a pair of element nodes from the plurality of element 
In regards to claim 15, Al-Dahle either individually or in combination with other prior art fails to teach or render obvious determining a vehicle pose for an autonomous vehicle within a geographical area; obtaining a plurality of element nodes from a relative atlas graph to identify a plurality of elements in the geographical area; obtaining one or more edges from the relative atlas graph to determine one or more relative poses between two or more elements of the plurality of elements in the geographical area, each obtained edge connecting a pair of element nodes from the relative atlas graph and defining a relative pose between the associated elements for the pair of element nodes; obtaining one or more relations from the relative atlas graph to determine one or more logical relationships between two or more elements of the plurality of elements in the geographical area, each obtained relation connecting three or more element nodes from the relative atlas graph and defining a logical relationship among the associated elements for the three or more nodes; and generating a digital map, by laying out the plurality of elements within the digital map based on the determined one or more relative poses and the determined one or more logical relationships, such that the autonomous vehicle is operated autonomously in the geographical area using the digital map.
In regards to claim 46, Al-Dahle either individually or in combination with other prior art fails to teach or render obvious receiving a plurality of observations for a geographical area; and generating, based on the plurality of observations for the geographical area, a relative atlas graph such that the autonomous vehicle is operated autonomously in the geographical area using the relative atlas graph, including: generating a plurality of element nodes for a plurality of elements detected from the plurality of observations, each generated element node having an associated element from the plurality of elements; generating a plurality of edges, each generated edge connecting a pair of element nodes from the plurality of element nodes and defining a relative pose between the associated elements for the pair 
In regards to claim 47, Al-Dahle either individually or in combination with other prior art fails to teach or render obvious determining a vehicle pose for the autonomous vehicle within a geographical area; obtaining a plurality of element nodes from a relative atlas graph to identify a plurality of elements in the geographical area; obtaining one or more edges from the relative atlas graph to determine one or more relative poses between two or more elements of the plurality of elements in the geographical area, each accessed edge connecting a pair of element nodes from the relative atlas graph and defining a relative pose between the associated elements for the pair of element nodes; obtaining one or more relations from the relative atlas graph to determine one or more logical relationships between two or more elements of the plurality of elements in the geographical area, each accessed relation connecting three or more element nodes from the relative atlas graph and defining a logical relationship between the associated elements for the three or more nodes; and generating a digital map, by laying out the plurality of elements within the digital map based on the determined one or more relative poses and the determined one or more logical relationships, such that the autonomous vehicle is operated autonomously in the geographical area using the digital map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662